NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                       September 10, 2015

      Hon. Larry J. Goldman                       Hon. Elizabeth Herrera
      10100 Reunion Place, Suite 800              G. Patrick Collins & Associates
      San Antonio, TX 78216                       200 S. 10th St., Ste. 1402
      * DELIVERED VIA E-MAIL *                    McAllen, TX 78501
                                                  * DELIVERED VIA E-MAIL *
      Hon. Keith C. Livesay
      Livesay Law Office                          Hon. Sarah Minter
      517 W. Nolana                               10100 Reunion Place, Suite 800
      McAllen, TX 78504                           San Antonio, TX 78216
      * DELIVERED VIA E-MAIL *                    * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00048-CV
      Tr.Ct.No. CL-13-3272-B
      Style:    Perla Cantu and Mayde Cantu v. Oralia Villarreal


            Enclosed please find a copy of an order issued by this Court on this date.
      Appellant’s brief in cause no. 13-15-0048-CV is due on October 12, 2015.

                                             Very truly yours,


                                             Dorian E. Ramirez, Clerk

      DER:ch
      Enc.